Exhibit 10.1

Execution Version

ASPEN INSURANCE HOLDINGS LIMITED

PERFORMANCE SHARE AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the 11th day of
February, 2013 (hereinafter called the “Date of Grant”), between Aspen Insurance
Holdings Limited, a Bermuda corporation (hereinafter called the “Company”), and
XXXXX (hereinafter called the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2003 Share
Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance shares provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.

Grant of Performance Shares.    The Company hereby awards to the Participant
XXXX Shares, payment of which is dependent upon the performance of the Company
as described in Section 2 of this Agreement (the “Performance Shares”).

 

2.

Vesting.    The Performance Shares shall vest and become payable based on the
performance and service requirements set forth in Sections 2(c) to 2(j) below
and the definition of growth in diluted Book Value Per Share (“BVPS Growth”) set
forth in Section 2(a) below.

 

  (a)

For the purposes of this Agreement, 2012, 2013, 2014 and 2015 BVPS Growth,
respectively, shall be equal to gn% (for n = 2012, 2013, 2014, 2015), where

 

   

gn = 100 x (Bn – B(n-1) + Dn) / B(n-1), and

 

  (i)

Bn = BVPS at December 31 in year n,

 

  (ii)

B(n-1) = BVPS at December 31 in year n-1,

 

  (iii)

Dn = total dividends per share paid to ordinary shareholders in year n, and

 

  (iv)

BVPS is the diluted book value per ordinary share of the Company as calculated
in accordance with the accounting policies and definitions adopted for the
purpose of preparation of the annual audited financial statements of the
Company.



--------------------------------------------------------------------------------

  (b)

For purposes of this Agreement:

 

  (i)

“2013 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2013,

 

  (ii)

“2014 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2014,
and

 

  (iii)

“2015 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2015.

 

  (c)

Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2013 BVPS Award”) shall be eligible for vesting
(“Eligible Shares”) upon the later of (i) the date the Company’s outside
auditors complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s BVPS for the 2013 Fiscal Year or
(ii) the date such BVPS is approved by the Board of Directors or an authorized
committee thereof, but only to the extent provided below:

 

2013 BVPS Growth

   Percentage of Eligible Shares

< 5%

   0%

5%

   10%

10%

   100%

³ 20%

   200%

Interim percentages to be pro-rated.

Notwithstanding the foregoing, if the 2013 BVPS Growth is greater than 10%, and
the average of the 2012 BVPS Growth and the 2013 BVPS Growth is less than the
average of the minimum vesting thresholds for such years (with the 2012 BVPS
Growth minimum vesting threshold being deemed to be 5% for this purpose), then
the Percentage of Eligible Shares shall be 100%. Notwithstanding the foregoing,
if in the judgment of the Committee, the main reason for the 2013 BVPS Growth
falling below 5% is the impact of rising interest rates and bond yields, then
the Committee may, at its discretion, disapply the limitation on 100% vesting
described in this paragraph.

 

  (d)

Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2014 BVPS Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s BVPS for the 2014 Fiscal Year or (ii) the date such BVPS
is approved by the Board of Directors or an authorized



--------------------------------------------------------------------------------

 

committee thereof, but only to the extent provided in a vesting schedule to be
provided to the Participant during the first quarter of the 2014 Fiscal Year.
The Committee shall determine the vesting conditions for the 2014 BVPS Award
taking into consideration the market conditions and the Company’s business plans
at the commencement of the 2014 Fiscal Year.

Notwithstanding the schedule to be provided to the Participant during the first
quarter of the 2014 Fiscal Year, if the 2014 BVPS Growth is greater than the
target vesting level at 100% vesting determined in accordance with the schedule
provided, and the average of the 2014 BVPS Growth and the 2013 BVPS Growth is
less than the average of the minimum vesting thresholds for such years, then the
Percentage of Eligible Shares shall be 100%. Notwithstanding the foregoing, if
in the judgment of the Committee, the main reason for the 2013 BVPS Growth
falling below the minimum vesting threshold for such year is the impact of
rising interest rates and bond yields, then the Committee may, at its
discretion, disapply the limitation on 100% vesting described in this paragraph.

 

  (e)

Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2015 BVPS Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s BVPS for the 2015 Fiscal Year or (ii) the date such BVPS
is approved by the Board of Directors or an authorized committee thereof, but
only to the extent provided in a vesting schedule to be provided to the
Participant during the first quarter of the 2015 Fiscal Year. The Committee
shall determine the vesting conditions for the 2015 BVPS Award taking into
consideration the market conditions and the Company’s business plans at the
commencement of the 2015 Fiscal Year.

Notwithstanding the schedule to be provided to the Participant during the first
quarter of the 2015 Fiscal Year, if the 2015 BVPS Growth is greater than the
target vesting level at 100% vesting determined in accordance with the schedule
provided, and the average of the 2015 BVPS Growth and the 2014 BVPS Growth is
less than the average of the minimum vesting thresholds for such years, then the
Percentage of Eligible Shares shall be 100%. Notwithstanding the foregoing, if
in the judgment of the Committee, the main reason for the 2014 BVPS Growth
falling below the minimum vesting threshold for such year is the impact of
rising interest rates and bond yields, then the Committee may, at its
discretion, disapply the limitation on 100% vesting described in this paragraph.

 

  (f)

Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), all Eligible Shares shall become vested upon the
later of (i) the date the Company’s outside auditors complete the audit of the
Company’s financial statements containing the information necessary to compute
the Company’s BVPS for the 2015 Fiscal Year or (ii) the date such BVPS is
approved by the Board of Directors or an authorized committee thereof.



--------------------------------------------------------------------------------

  (g)

In connection with any event described in Section 10(a) of the Plan or in the
event of a change in applicable accounting rules, the Committee shall make such
adjustments in the terms of the Performance Shares as it shall determine shall
be necessary to equitably reflect such event in order to prevent dilution or
enlargement of the potential benefits of the Performance Shares. The Committee’s
determination as to any such adjustment shall be final.

 

  (h)

Subject to the terms of the Participant’s employment agreement with the Company,
or any of its Affiliates (which, if applicable, shall supersede this provision),
if the Participant’s Employment with the Company is terminated for any reason,
the Performance Shares shall, to the extent not then vested, be canceled by the
Company without consideration.

 

  (i)

Any Performance Shares that do not become Eligible Shares by reason of the
Company’s failure to achieve a percentage increase in BVPS as set forth above
(or, if applicable, as set forth in schedules to be provided to the Participant)
shall immediately be forfeited without consideration.

 

  (j)

Notwithstanding anything to the contrary contained herein, in the event that the
Participant’s Employment with the Company is terminated (i) due to the
Participant’s death or (ii) by the Company due to the Participant’s Disability,
all Eligible Shares shall vest in full on the date of such termination of
Employment. For the avoidance of doubt, any Performance Shares that have not
become Eligible Shares on or before the date of such termination of Employment
shall be forfeited on such date without consideration. For purposes of this
Agreement, “Disability” shall mean the inability of a Participant to perform in
all material respects his or her duties and responsibilities to the Company, or
any Affiliate of the Company, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Committee may determine in good faith. The Disability determination shall
be in the sole discretion of the Committee and a Participant (or his or her
representative) shall furnish the Committee with medical evidence documenting
the Participant’s disability or infirmity, which is reasonably satisfactory to
the Committee.

 

3.

Payment.

 

  (a)

The Company shall deliver to the Participant one Share for each vested
Performance Share. Any fractional share will be rounded down to the nearest
whole Share and the remainder forfeited.

 

  (b)

Except as otherwise provided in the Plan, vested Performance Shares shall be
paid to the Participant as soon as practicable after the date such Performance
Shares become vested, but in no event later than the fifteenth (15th) day of the
third (3rd) month following the end of the fiscal year in which the Performance
Shares become vested.

 

  (c)

When Performance Shares are paid, the Company shall issue certificates in the
Participant’s name for such. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him,



--------------------------------------------------------------------------------

 

any loss of the certificates, or any mistakes or errors in the issuance of the
certificates or in the certificates themselves.

 

4.

No Right to Continued Employment.    The granting of the Performance Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.

 

5.

Legend on Certificates.    The certificates representing the Shares paid in
settlement of Performance Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

 

6.

Transferability.    The Performance Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. For avoidance of doubt, Shares issued to the Participant in payment
of vested Performance Shares pursuant to Section 3 hereof shall not be subject
to any of the foregoing transferability restrictions.

 

7.

Withholding.    The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of Performance Shares and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

 

8.

Securities Laws.    Upon the acquisition of any Shares pursuant to settlement of
Performance Shares, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

 

9.

Bermuda Government Regulations.    No Shares shall be issued pursuant to this
Agreement unless and until all relevant licenses, permissions and authorizations
required to be granted by the Government of Bermuda, or by any authority or
agency thereof, shall have been duly received.

 

10.

Notices.    Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.



--------------------------------------------------------------------------------

11.

Choice of Law.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF BERMUDA, without regard to conflicts of laws
principles.

 

12.

Performance Shares Subject to the Plan.    By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Shares are subject to the Plan (including
without limitation the arbitration provision), and the terms and provisions of
the Plan, as it may be amended from time to time, are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

13.

Rights as a Shareholder.    The Participant shall have no rights as a
shareholder, and shall not receive dividends, with respect to any Performance
Shares until the Performance Shares have been paid out and Share certificates
have been issued to the Participant.

 

14.

Fiscal Year.    If the Company’s fiscal year is changed to other than a calendar
year, the references to calendar year in this Agreement shall be adjusted to
appropriately reflect the change.

 

15.

Signature in Counterparts.    This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

ASPEN INSURANCE HOLDINGS LIMITED

LOGO [g515410g48x06.jpg]

 

Mike Cain

Group General Counsel

 

 

AGREED AND ACKNOWLEDGED AS

OF THE DATE FIRST ABOVE WRITTEN:

 

 

Participant